The Supreme Court of the United States having, by its decision of June 10, 1968, vacated the judgment of this court dated February 21, 1967, and remanded the case to this court with direction for further consideration in the light of Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476, and Roberts v. Russell, 392 U.S. 293, 88 S. Ct. 1921, 20 L. Ed. 2d 1100, it is ordered that counsel appear before this court on Tuesday, July 2, 1968, at 10 a.m. to be heard upon the terms and date for a reargument, if counsel desire a reargument, before further consideration of the appeal in this court.